Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claim 30 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the medium can comprise a signal per se which does not fall under one of the four statutory classes. OG notice 1351 OG 212 is stated below:
Subject Matter Eligibility of Computer Readable Media

   The United States Patent and Trademark Office (USPTO) is obliged to give
claims their broadest reasonable interpretation consistent with the
specification during proceedings before the USPTO.  See In re Zletz, 893
F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims
must be interpreted as broadly as their terms reasonably allow).  The
broadest reasonable interpretation of a claim drawn to a computer readable
medium (also called machine readable medium and other such variations)
typically covers forms of non-transitory tangible media and transitory
propagating signals per se in view of the ordinary and customary meaning of
computer readable media, particularly when the specification is silent.
See MPEP 2111.01.  When the broadest reasonable interpretation of a claim
covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as
covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346,
1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to
statutory subject matter) and Interim Examination Instructions for
Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009;
p. 2.

   The USPTO recognizes that applicants may have claims directed to
computer readable media that cover signals per se, which the USPTO must
reject under 35 U.S.C. § 101 as covering both non-statutory subject matter
and statutory subject matter.  In an effort to assist the patent community
in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in
this situation, the USPTO suggests the following approach.  A claim drawn
to such a computer readable medium that covers both transitory and
non-transitory embodiments may be amended to narrow the claim to cover only
statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding
the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability,
1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants
add the limitation "non-human" to a claim covering a multi-cellular
organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment
would typically not raise the issue of new matter, even when the
specification is silent because the broadest reasonable interpretation
relies on the ordinary and customary meaning that includes signals per se.
The limited situations in which such an amendment could raise issues of new
matter occur, for example, when the specification does not support a
non-transitory embodiment because a signal per se is the only viable
embodiment such that the amended claim is impermissibly broadened beyond
the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline
Corp., 134 F.3d 1473 (Fed. Cir. 1998).

							    DAVID J. KAPPOS
					    Under Secretary of Commerce for
					          Intellectual Property and
			  	       Director of the United States Patent
						       and Trademark Office

	For these reasons, claim 30 is rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 8-10, 16-18, 21, 22, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Castaneda et al (US 2020/0259547) in view of Matsumura et al (US 2021/0315041).
	Regarding claims 1, 16 and 30, Castaneda discloses a method and apparatus for wireless communication at a first wireless device (Figure 2: UE 212. Paragraph 0090: the devices and systems described herein may include processors, memories and transceivers.), comprising: 
determining an overlap in time between a first signal for a first cell and a second signal for a second cell (Paragraph 0005: a UE may have a line of sight or a strong multipath interfering channel to interfering TRPs, in particular, at the cell edge, as shown in figure 2. Ignoring such interference when selecting a beam pair may lead to selecting a beam pair which may experience strong interference. The interference from interfering TRPs can be avoided if the UE 212 selects another beam pair for its transmission. Paragraphs 0094 and 0106 provide additional information.), 
applying a beam prioritization rule for selecting a beam associated with the first signal of the first cell or the second signal of the second cell carrying information in separate beams (Paragraph 0005: a UE may have a line of sight or a strong multipath interfering channel to interfering TRPs, in particular, at the cell edge, as shown in figure 2. Ignoring such interference when selecting a beam pair may lead to selecting a beam pair which may experience strong interference. The interference from interfering TRPs can be avoided if he UE 212 selects another beam pair for its transmission. Paragraphs 0094 and 0106 provide additional information. The beam prioritization is the determining of the beams that avoid interference from other cells.); and 
transmitting information to a second wireless device or receiving information from the second wireless device based on the selected beam (Paragraph 0005: a UE may have a line of sight or a strong multipath interfering channel to interfering TRPs, in particular, at the cell edge, as shown in figure 2. Ignoring such interference when selecting a beam pair may lead to selecting a beam pair which may experience strong interference. The interference from interfering TRPs can be avoided if he UE 212 selects another beam pair for its transmission. Paragraphs 0094 and 0106 provide additional information.).  
Castaneda does not disclose wherein the second cell includes at least one of a different numerology than the first cell or an asynchronous timing relative to the first cell. 
Matsumura discloses a user terminal and communication method. Paragraph 0081 discloses cell 1 and cell 2 may be configured to apply different numerologies (e.g., subcarrier spacing or the like). Paragraph 0051 discloses the UE selecting a beam corresponding to an RS that satisfies a given condition. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the information that cells can have different numerologies as taught by Matsumura into the cellular communication system of Castaneda. Knowing the numerology of each cell allows for proper communication to be achievable and will improve the efficiency of the communication system.
Regarding claims 2 and 17, the combination discloses wherein the beam prioritization rule is applied during each symbol or at each symbol boundary of one of the first cell or the second cell, and wherein the one of the first cell or the second cell comprises: a target cell, a source cell, the one of the first cell or the second cell having a longer symbol duration, the one of the first cell or the second cell having a shorter symbol duration, or a cell identified from one of a radio resource control (RRC) message or a medium access control (MAC) control element (MAC-CE) (Castaneda: Figure 2: cell 1 is either the target or the source cell. Matsumura: Paragraph 0081 and figures 2 and 3. The cell will be either the cell with the shorter or the cell with the longer symbol duration.).  
Regarding claims 3 and 18, the combination disclose wherein the first wireless device is connected to the first cell and the second cell (Castaneda: Figure 2), wherein the second cell includes the different numerology than the first cell (Matsumura discloses a user terminal and communication method. Paragraph 0081 discloses cell 1 and cell 2 may be configured to apply different numerologies (e.g., subcarrier spacing or the like).); and wherein the beam prioritization rule is applied during a symbol of one of the first cell or the second cell (Castaneda: Paragraph 0005: a UE may have a line of sight or a strong multipath interfering channel to interfering TRPs, in particular, at the cell edge, as shown in figure 2. Ignoring such interference when selecting a beam pair may lead to selecting a beam pair which may experience strong interference. The interference from interfering TRPs can be avoided if he UE 212 selects another beam pair for its transmission. Paragraphs 0094 and 0106 provide additional information. The beam prioritization is the determining of the beams that avoid interference from other cells.).  
Regarding claim 4, the combination discloses wherein the beam prioritization rule is applied per symbol of one of the first cell or the second cell, and wherein the beam with a determined higher priority at a start of each symbol is used for the transmitting or the receiving during each symbol (Castaneda: Paragraph 0005: a UE may have a line of sight or a strong multipath interfering channel to interfering TRPs, in particular, at the cell edge, as shown in figure 2. Ignoring such interference when selecting a beam pair may lead to selecting a beam pair which may experience strong interference. The interference from interfering TRPs can be avoided if he UE 212 selects another beam pair for its transmission. Paragraphs 0094 and 0106 provide additional information. The beam prioritization is the determining of the beams that avoid interference from other cells.).  
Regarding claim 8, the combination discloses wherein the beam prioritization rule is applied per symbol boundary of one of the first cell or the second cell having a longer symbol duration, wherein the beam for the other of the first cell or the second cell includes higher priority at each shorter symbol boundary within the longer symbol duration, and wherein the beam for the other of the first cell or the second cell is used for the transmitting or the receiving at each shorter symbol boundary within the longer symbol duration (Castaneda: Paragraph 0005: a UE may have a line of sight or a strong multipath interfering channel to interfering TRPs, in particular, at the cell edge, as shown in figure 2. Ignoring such interference when selecting a beam pair may lead to selecting a beam pair which may experience strong interference. The interference from interfering TRPs can be avoided if he UE 212 selects another beam pair for its transmission. Paragraphs 0094 and 0106 provide additional information. The beam prioritization is the determining of the beams that avoid interference from other cells. Matsumura: Figure 3 shows the different symbol lengths in the different cells. The selection can be made at the shorter symbol lengths when that cell is communicating with the UE.).  
Regarding claims 9 and 21, the combination discloses wherein the beam prioritization rule is applied for at least one of: simultaneous physical downlink control channel (PDCCH) beams, default physical downlink shared channel (PDSCH) beams, downlink channel beams including first reference signals, uplink channel beams including second reference signals, beams from the first cell and the second cell, or beams to the first cell and the second cell (The beam selection takes place either when the UE is receiving signals from the first and second cell or when the UE is transmitting signals to the base station.).
Regarding claims 10 and 22, the combination discloses wherein the second cell includes the different numerology than the first cell, and wherein the beam prioritization rule restricts the firstAFDOCS/22522912.1Qualcomm Ref. No. 195129 wireless device from being simultaneously connected to the first cell and the second cell that have different numerology (Castaneda: Paragraph 0005: a UE may have a line of sight or a strong multipath interfering channel to interfering TRPs, in particular, at the cell edge, as shown in figure 2. Ignoring such interference when selecting a beam pair may lead to selecting a beam pair which may experience strong interference. The interference from interfering TRPs can be avoided if he UE 212 selects another beam pair for its transmission. Paragraphs 0094 and 0106 provide additional information. The selection of the beam pair is for communicating with one base station and reducing interference from the second cell.).  
Regarding claim 28, Castaneda discloses an apparatus at a first wireless device (Figure 2: UE 212. Paragraph 0090: the devices and systems described herein may include processors, memories and transceivers.), comprising: 
Means for determining an overlap in time between a first signal for a first cell and a second signal for a second cell (Paragraph 0005: a UE may have a line of sight or a strong multipath interfering channel to interfering TRPs, in particular, at the cell edge, as shown in figure 2. Ignoring such interference when selecting a beam pair may lead to selecting a beam pair which may experience strong interference. The interference from interfering TRPs can be avoided if he UE 212 selects another beam pair for its transmission. Paragraphs 0094 and 0106 provide additional information.), 
Means for applying a beam prioritization rule for selecting a beam associated with the first signal of the first cell or the second signal of the second cell carrying information in separate beams (Paragraph 0005: a UE may have a line of sight or a strong multipath interfering channel to interfering TRPs, in particular, at the cell edge, as shown in figure 2. Ignoring such interference when selecting a beam pair may lead to selecting a beam pair which may experience strong interference. The interference from interfering TRPs can be avoided if he UE 212 selects another beam pair for its transmission. Paragraphs 0094 and 0106 provide additional information. The beam prioritization is the determining of the beams that avoid interference from other cells.); and 
Means for transmitting information to a second wireless device or receiving information from the second wireless device based on the selected beam (Paragraph 0005: a UE may have a line of sight or a strong multipath interfering channel to interfering TRPs, in particular, at the cell edge, as shown in figure 2. Ignoring such interference when selecting a beam pair may lead to selecting a beam pair which may experience strong interference. The interference from interfering TRPs can be avoided if he UE 212 selects another beam pair for its transmission. Paragraphs 0094 and 0106 provide additional information.).  
Castaneda does not disclose wherein the second cell includes at least one of a different numerology than the first cell or an asynchronous timing relative to the first cell. 
Matsumura discloses a user terminal and communication method. Paragraph 0081 discloses cell 1 and cell 2 may be configured to apply different numerologies (e.g., subcarrier spacing or the like). Paragraph 0051 discloses the UE selecting a beam corresponding to an RS that satisfies a given condition. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the information that cells can have different numerologies as taught by Matsumura into the cellular communication system of Castaneda. Knowing the numerology of each cell allows for proper communication to be achievable and will improve the efficiency of the communication system.
3.	Claims 5-7, 11, 12, 19, 20, 23, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Castaneda et al (US 2020/0259547) in view of Matsumura et al (US 2021/0315041) further in view of Luo et al (US 2020/0067673).
Regarding claims 5 and 19, the combination of Castaneda and Matsumura discloses the method and apparatus stated above. The combination discloses wherein the first wireless device is connected to the first cell and the second cell as shown in figure 2 of Castaneda. The combination discloses wherein the beam prioritization rule is applied at a symbol boundary of one of the first cell or the second cell (Castaneda: Paragraph 0005: a UE may have a line of sight or a strong multipath interfering channel to interfering TRPs, in particular, at the cell edge, as shown in figure 2. Ignoring such interference when selecting a beam pair may lead to selecting a beam pair which may experience strong interference. The interference from interfering TRPs can be avoided if he UE 212 selects another beam pair for its transmission. Paragraphs 0094 and 0106 provide additional information. The beam prioritization is the determining of the beams that avoid interference from other cells. Matsumura: Figure 3 shows the different symbol lengths in the different cells. The selection can be made at the shorter symbol lengths when that cell is communicating with the UE.). The combination does not disclose, wherein the second cell is asynchronous to the first cell. 
Luo discloses the communication system as shown in figures 1 and 10. Paragraph 0142 discloses if a network is an asynchronous network, a time difference between network device may be greater than a length of CP and therefore the reference information may indicate that the time resource information is based on a neighboring cell. The reference information may alternatively indicate that the time resource information is based on the current cell.  In this case, the reference signal notification message or another message may further include a time difference between the current cell and the neighboring cell, so that after receiving the time difference, the UE obtains a time location of the reference signal to receive the reference signal. This will allow for proper reception of signals to occur in the UE from either cell to take place. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the asynchronous cells as taught by Luo into the cellular network of the combination of Castaneda and Matsumura to utilize the advantages of asynchronous cells. This will improve the efficiency of the communication system. 
Regarding claims 6 and 20, the combination discloses wherein the one of the first cell or the second cell comprises a cell associated with a current downlink or uplink communication (The cells are associated with the communication to and from the UE.).  
Regarding claim 7, the combination discloses refraining from applying the beam prioritization rule for partially aligned symbols of the first cell and the second cell (None of the cited references disclose determining of the beams that avoid interference from other cells utilizing partially aligned symbols.). 
Regarding claims 11 and 23, the combination discloses wherein the second cell is asynchronous to the first cell, and wherein the beam prioritization rule restricts the first wireless device from being simultaneously connected to the first cell and the second cell if the second cell is asynchronous to the first cell (Luo: Paragraph 0142: if a network is an asynchronous network, a time difference between network device may be greater than a length of CP and therefore the reference information may indicate that the time resource information is based on a neighboring cell. The reference information may alternatively indicate that the time resource information is based on the current cell.  In this case, the reference signal notification message or another message may further include a time difference between the current cell and the neighboring cell, so that after receiving the time difference, the UE obtains a time location of the reference signal to receive the reference signal. Therefore, the UE is not simultaneously connected to both cells.).  
Regarding claims 12, 24 and 29, the combination discloses transmitting, to the second wireless device, a timing difference between the first cell and the second cell, wherein the timing difference is for downlink communication or uplink communication (Luo: Paragraph 0142: if a network is an asynchronous network, a time difference between network device may be greater than a length of CP and therefore the reference information may indicate that the time resource information is based on a neighboring cell. The reference information may alternatively indicate that the time resource information is based on the current cell.  In this case, the reference signal notification message or another message may further include a time difference between the current cell and the neighboring cell, so that after receiving the time difference, the UE obtains a time location of the reference signal to receive the reference signal.).  

4.	Claims 13-15 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Castaneda et al (US 2020/0259547) in view of Matsumura et al (US 2021/0315041) further in view of Gao et al (US 2020/0205142).
	Regarding claims 13 and 25, the combination of Castaneda and Matsumura discloses the method and apparatus as stated above. The combination does not disclose wherein the first wireless device is connected to the first cell and the second cell, the method further comprising: receiving a continuous transmission having a same beam indication for the one of the first cell or the second cell, wherein the beam prioritization rule is applied after the continuous transmission is received.  
	Gao discloses methods and apparatuses for transmitting control information. The communication system is shown in figure 7. Gao discloses indicating resource allocation for uplink and downlink data transmissions via the physical downlink control channel (PDCCH) in paragraph 0003. Paragraph 0047 discloses the network devices 110-1 and 110-2 may use the same CORESET for PDCCH transmissions. Paragraph 0044 discloses the first CORESET may include a first set of REGs, which may be continuous or discontinuous in time and/or frequency domain. Once resources are allocated to the devices, communication will be established. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gao into the combination of Castaneda and Matsumura. Utilizing the PDCCH to communicate DCI will allow the proper resources to be allocated to the components of the communication system and will improve the effectiveness of the communication system.
	Regarding claims 14 and 26, the combination discloses refraining from applying the beam prioritization rule during the continuous transmission (None of the cited references disclose determining of the beams that avoid interference from other cells during the continuous transmission.)
Regarding claims 15 and 27, the combination discloses wherein the continuous transmission comprises at least one of: a control resource set (CORESET) or synchronization signal block (SSB) with a potential physical downlink control channel (PDCCH) transmission, a downlink signal associated with a decoded transmission configuration index (TCI) state, or an uplink signal associated with a decoded spatial relation for the uplink signal (Gao discloses indicating resource allocation for uplink and downlink data transmissions via the physical downlink control channel (PDCCH) in paragraph 0003. Paragraph 0047 discloses the network devices 110-1 and 110-2 may use the same CORESET for PDCCH transmissions. Paragraph 0044 discloses the first CORESET may include a first set of REGs, which may be continuous or discontinuous in time and/or frequency domain.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/3/2022